369 So. 2d 98 (1979)
DADE ROOFING AND INSULATION CORP., a Florida Corporation, Appellant/Cross-Appellee,
v.
Guillermo TORRES, Appellee.
A-1-A Insulation, Inc., a Florida Corporation, Appellee/Cross-Appellant.
No. 78-557.
District Court of Appeal of Florida, Third District.
March 27, 1979.
Rehearing Denied April 20, 1979.
*99 Grable & Dieguez and Anthony Dieguez, Hialeah, for Dade.
Michael J. Fingar, North Miami Beach, for A-1-A and Torres.
Before PEARSON, HENDRY and KEHOE, JJ.
PER CURIAM.
Appellant Dade Roofing and Insulation Corp. appeals adverse summary final judgment entered in favor of Guillermo Torres. Cross-appellant A-1-A Insulation, Inc. appeals an adverse final judgment entered against it and in favor of appellant Dade Roofing and Insulation Corp., pursuant to a jury verdict in the amounts of $10,500.00 compensatory damages and $2,000.00 punitive damages.
Appellant's amended complaint alleged that A-1-A and its president Torres took and appropriated certain trucks and roofing equipment belonging to appellant and that they acted willfully and with malice. Compensatory and punitive damages were claimed.
It is appellant's contention on appeal that the trial court erred in entering summary final judgment in favor of Torres, inasmuch as, the evidence showed that he personally participated in the conversion of the trucks and roofing equipment.
We find merit in this contention and reverse the summary final judgment entered in favor of Torres. Individual officers and agents of a corporation are personally liable to any third person even if such acts are performed within the scope of their employment or as corporate officers or agents. Odell v. Signer, 169 So. 2d 851 (Fla. 3d DCA 1964); CIC Leasing Corp. v. Dade Linen and Furniture Co., 279 So. 2d 73 (Fla. 3d DCA 1973).
We have also considered the points raised by A-1-A in its cross-appeal and have found them to be without merit. Therefore, the summary final judgment in favor of Guillermo Torres is reversed and the cause is remanded for further proceeding as to Torres. The judgment entered against A-1-A Insulation, Inc. is affirmed.
Affirmed in part and reversed and remanded in part.